Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amended claims submitted on 08/19/2021, claims 2, 4-10, 17, 21, 23, and 26-36 are all the claims pending in the application. The claim consists 8 independent claims and 14 dependent claims. 

Applicant Response
In Applicant’s argument/remark made in amendment dated on 08/19/2021, Applicant amends claims 4-7, 17, 21, 26, 27, and 30-32 and adds new claims 33-32 and argued against objections and rejections previously set forth in the Office Action dated 05/19/2021.

Information Disclosure Statement
As required by MPEP § 609(c), Applicant’s submission of the Information Disclosure Statement (IDS) dated 08/19/2021 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been  08/19/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	
Claims 2, 4-10, 17, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Gatzke (Pub. No.: US 20030163045 Al, Pub. Date: August 28, 2003) in view Bhavaraju (Pub No.: US 20160081597 A1, Pub. Date: March 24, 2016) 

Regarding Claim 2, 
	Gatzke and Bhavaraju teaches all the limitations of Claim 4. Gatzke and Bhavaraju  further teaches the system wherein the first screen of the first mode a display screen of the first mode contains the information of the vital sign but does not contain the ultrasonic image 
(see for e.g. Gatzke : Fig.2, [0031], “patient monitor unit 20 displays waveforms from the ECG module 50 and the blood pressure module 70” i.e. display 92 showing information of only the vital sign on the first screen) and the second screen contains both the information of the vital sign and the ultrasonic image (see for e.g. Gatzke : Fig.3A, [0033], “schematic diagram of a split 

Regarding independent Claim 4
	Gatzke teaches a patient monitor (see Gatzke: Fig.1, [0025], describing patient monitor unit 20) which acquires a vital sign that is based on a physiological signal of a subject (see Gatzke: Fig.1, [0026], a display 35, which the physician monitors at the bedside) and an ultrasonic image that is based on a received wave of an ultrasonic wave which is transmitted onto the subject (see Gatzke: Fig.1, [0025], A cable 25 is connected from the ultrasound plug-in module 10 to a probe), the patient monitor comprising:
a display which displays information of the subject (see Gatzke: Fig.1, [0026], a display 35, which displays the patent ( subject) information), wherein the display is configured to operate in one from among a first mode and a second mode (see Gatzke: Fig.2, [0031], “display unit 92 on the patient monitor unit 20 displays waveforms from the ECG module 50 and the blood pressure module 70 (a first mode) and the ultrasound imaging unit 90 may process the ultrasound images obtained to generate patient monitoring information and display on display unit 94 (second mode).”)
a processor configured to, based on a user input received in a user interface provided on a case of an ultrasonic measurement device used for acquiring the ultrasonic image (see Gatzke: Fig.1, [0025], an ultrasound imaging unit as a plug-in module 10, which is plugged into a bedside patient monitor unit 20. A cable 25 is connected from the ultrasound plug-in (a user input on the user interface). The TEE probe 30 may be remotely manipulated or monitored from a central station via the communication channel in the ultrasound plug-in module 10 or may be manipulated from the bedside patient monitor unit 20 to obtain different views and direct the transducer in the TEE probe 30 (operation interface of an ultrasonic measurement device)to a particular region of the heart to obtain an optimal view of the heart”), [display] an operation mode of the display between  the first mode in which a first screen containing information of the vital sign is displayed on the display ( see Gatzke: Fig.2, [0031], “display unit 92 on the patient monitor unit 20 displays waveforms from the ECG module 50 and the blood pressure module 70.”),and the  second mode in which a second screen containing the ultrasonic image is displayed on a part of the first screen (see Gatzke: Fig.2, [0031], The ultrasound imaging unit 90 may process the ultrasound images obtained to generate patient monitoring information and display on display unit 94.”),
	As shown above, Gatzke discloses a patient monitor with a multiple mode of operation to provide vital sign information in one mode (see Gatzke: Fig. 2, [0031], “display unit 92 on the patient monitor unit 20 displays waveforms from the ECG module 50 and the blood pressure module 70”), and an ultrasonic image information in another mode (see Gatzke: Fig.2, [0031], “The ultrasound imaging unit 90 may include sophisticated image demodulation techniques.”)
	However, Gatzke does not explicitly teach/disclose the system wherein the processor is configured to switch between the first mode and the second mode in a case where an input is entered through an operation interface of a device.
	Bhavaraju teaches the system comprising a processor configured to switch between a first mode and the second mode of operation based on user input is entered through an operation interface of a device (see Bhavaraju: Fig.1, [0009], [0114], “real time switching between a first or initial mode of user interaction and a second or new mode of user interaction. In some cases, the switching will be automatic and transparent to the user, and in other cases user notification (or request for confirmation) may occur. The mode switching may cause a switch from a first mode to a second mode,” and “For example, referring to the flowchart 100 of FIG. 1, a monitoring device may start in a first, original, or initial mode of operation or user interaction 102. Upon the occurrence of a trigger 106, the monitoring device may switch to a second or new mode of operation or interaction 104.”)  
	Because both Gatzke and Bhavaraju are from the same/similar field of endeavor patient monitoring device, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, disclosed by Gatzke to include the system wherein the processor is configured to switch between the first mode and the second mode in a case where an input is entered through an operation interface of a device as taught by Bhavaraju. After modification of Gatzke, the information displayed on patient monitor can be switched between the first mode of vital sign information and the second mode of ultrasonic image by incorporating a KVM switch input interface to selects and switch between multiple input sources as taught by Bhavaraju. One would have been motivated to make such a combination in order to provide a multi-function monitor that can be shared with several diagnostic devises without adding additional devises and peripherals. 

Regarding independent Claim 5,
	Gatzke teaches a patient monitor (see Gatzke: Fig.1, [0025], describing patient monitor unit 20) which acquires a vital sign that is based on a physiological signal of a subject (see Gatzke: Fig.1, [0026], a display 35, which the physician monitors at the bedside) and an ultrasonic image that is based on a received wave of an ultrasonic wave which is transmitted onto the subject (see Gatzke: Fig.1, [0025], “A cable 25 is connected from the ultrasound plug-in module 10 to a probe), the patient monitor comprising: 
a display which displays information of the subject (see Gatzke: Fig.1, [0026], a display 35, which displays the patent(  subject) information), wherein the display is configured to operate in one from among a first mode and a second mode (see Gatzke: Fig.2, [0031], “display unit 92 on the patient monitor unit 20 displays waveforms from the ECG module 50 and the blood pressure module 70 (a first mode) and the ultrasound imaging unit 90 may process the ultrasound images obtained to generate patient monitoring information and display on display unit 94 (second mode).”)
a processor configured to [display] an operation mode of the display between the first mode in which a first screen containing information of the vital sign is displayed on the display (see Gatzke: Fig.2, [0031], “display unit 92 on the patient monitor unit 20 displays waveforms from the ECG module 50 and the blood pressure module 70.”), and the second mode in which a second screen containing the ultrasonic image is displayed on a part of the first screen (see Gatzke: Fig.2, [0031], The ultrasound imaging unit 90 may process the ultrasound images obtained to generate patient monitoring information and display on display unit 94.”), wherein,
in response to detecting an attachment of an ultrasonic measurement device which is used for acquiring the ultrasonic image while the display operates in the first mode (see Gatzke: Fig.1, [0025], “an ultrasound imaging unit as a plug-in module 10, which is plugged into a bedside patient monitor unit 20. A cable 25 is connected from the ultrasound plug-in module 10 to a probe, such as a TEE probe 30 or an endoscope in the patient to monitor cardiac activity. The TEE probe 30 may be remotely manipulated or monitored from a central station via the communication channel in the ultrasound plug-in module 10 or may be manipulated from the bedside patient monitor unit 20 to obtain different views and direct the transducer in the TEE probe 30 (operation interface of an ultrasonic measurement device) to a particular region of the heart to obtain an optimal view of the heart”), the processor is configured to switch the display from the first mode to the second mode (see Gatzke: Fig.2, [0031], The ultrasound imaging unit 90 may process the ultrasound images obtained to generate patient monitoring information and display on display unit 94.”), and 
in response to detecting detachment of the ultrasonic measurement device while the display operates in the second mode, the processor is configured to switch the display from the second mode to the first mode (see Gatzke: Fig.2, [0025], FIG. 2, the ultrasound imaging unit 90 is illustrated as a dedicated display unit. A separate display unit 92 on the patient monitor unit 20 displays waveforms from the ECG module 50 and the blood pressure module 70. “, i.e. if the ultrasound  is not connected to only the image in the first mode will be displayed)
	As shown above, Gatzke discloses a patient monitor with a multiple mode of operation to provide vital sign information in one mode (see Gatzke: Fig.2, [0031], “display unit 92 on the patient monitor unit 20 displays waveforms from the ECG module 50 and the blood pressure module 70”), and an ultrasonic image information in another mode (see Gatzke: Fig.2, [0031], “The ultrasound imaging unit 90 may include sophisticated image demodulation techniques.”)
	However, Gatzke does not explicitly teach/disclose the system wherein the processor is configured to switch between the first mode and the second mode in response to device attachment or detachment of a device to a patient monitor system.
	Bhavaraju teaches the system wherein the processor is configured to switch between the first mode and the second mode in response to device attachment or detachment of a device to a patient monitor system (see Bhavaraju: Fig.1, [0009], [0114], “real time switching between a first or initial mode of user interaction and a second or new mode of user interaction. In some cases, the switching will be automatic and transparent to the user, and in other cases user notification (or request for confirmation) may occur. The mode switching may cause a switch from a first mode to a second mode,” and “For example, referring to the flowchart 100 of FIG. 1, a monitoring device may start in a first, original, or initial mode of operation or user interaction 102. Upon the occurrence of a trigger 106, the monitoring device may switch to a second or new mode of operation or interaction 104.”)  
	Because both Gatzke and Bhavaraju address the same issue of displaying information from different devices that provide different information by controlling the input source ,  Gatzke to include the system wherein the processor is configured to switch between the first mode and the second mode in response to device attachment or detachment of a device to a patient monitor system as taught by Bhavaraju. After modification of Gatzke, the information displayed on patient monitor can be switched between the first mode of vital sign information and the second mode of ultrasonic image by incorporating a switch input interface to selects and switch between multiple input sources as taught by Bhavaraju. One would have been motivated to make such a combination in order to provide a multi-function monitor that can be shared with several diagnostic devises without adding additional devises and peripherals.

Regarding independent Claim 6,
	Gatzke teaches a patient monitor (see Gatzke: Fig.1, [0025], describing patient monitor unit 20) which acquires a vital sign that is based on a physiological signal of a subject (see Gatzke: Fig.1, [0026], a display 35, which the physician monitors at the bedside) and an ultrasonic image that is based on a received wave of an ultrasonic wave which is transmitted onto the subject (see Gatzke: Fig.1, [0025], A cable 25 is connected from the ultrasound plug-in module 10 to a probe), the patient monitor comprising: 
a display which displays information of the subject (see Gatzke: Fig.1, [0026], a display 35, which displays the patent(  subject) information), wherein the display is configured to operate in one from among a first mode and a second mode (see Gatzke: Fig.2, [0031], “display unit 92 on the patient monitor unit 20 displays waveforms from the ECG (a first mode) and the ultrasound imaging unit 90 may process the ultrasound images obtained to generate patient monitoring information and display on display unit 94 (second mode).”)
a processor configured to [display] an operation mode of the display between the first mode in which a first screen containing information of the vital sign is displayed on the display (see Gatzke: Fig.2, [0031], “display unit 92 on the patient monitor unit 20 displays waveforms from the ECG module 50 and the blood pressure module 70.”), and the second mode in which a second screen containing the ultrasonic image is displayed on a part of the first screen (see Gatzke: Fig.2, [0031], The ultrasound imaging unit 90 may process the ultrasound images obtained to generate patient monitoring information and display on display unit 94.”), wherein,
in a case where a received wave signal or the ultrasonic image that is transmitted from an ultrasonic measurement device which is used for acquiring the ultrasonic image is changed while the display operates in the first mode, the processor is configured to [display] the display from the first mode to the second mode (see Gatzke: Fig.1, [0025], “an ultrasound imaging unit as a plug-in module 10, which is plugged into a bedside patient monitor unit 20. A cable 25 is connected from the ultrasound plug-in module 10 to a probe, such as a TEE probe 30 or an endoscope in the patient to monitor cardiac activity. The TEE probe 30 may be remotely manipulated or monitored from a central station via the communication channel in the ultrasound plug-in module 10 or may be manipulated from the bedside patient monitor unit 20 to obtain different views (operation interface of an ultrasonic measurement device) to a particular region of the heart to obtain an optimal view of the heart”), the processor is configured to switch the display from the first mode to the second mode (see Gatzke: Fig.2, [0031], The ultrasound imaging unit 90 may process the ultrasound images obtained to generate patient monitoring information and display on display unit 94.”), and 
in a case where the received wave signal or the ultrasonic image is not changed for a predetermined time period while the display operates in 3 the second mode, the processor is configured to [display] the display from the second mode to the first mode (see Gatzke: Fig.4, [0034], At operation 130, the ultrasound imaging unit 10, 90 or the patient monitor unit 20 continuously transmits the diagnostic data to the physician at another location to analyze the diagnostic data. At operation 140, if the diagnostic data is adequate (ultrasonic image is not changed) to determine a medical treatment for the patient, then, at operation 150, the physician recommends the medical treatment for the patient to the user. Otherwise, from operation 140, the method returns to operation 110 where the procedure is repeated to continuously obtain the diagnostic data.”)  
	As shown above, Gatzke discloses a patient monitor with a multiple mode of operation to provide vital sign information in one mode (see Gatzke: Fig. 2, [0031], “display unit 92 on the patient monitor unit 20 displays waveforms from the ECG module 50 and the blood pressure Gatzke: Fig.2, [0031], “The ultrasound imaging unit 90 may include sophisticated image demodulation techniques.”)
	However, Gatzke does not explicitly teach/disclose the system wherein the processor is configured to switch between the first mode and the second mode in response to device attachment or detachment of a device to a patient monitor system.
	Bhavaraju teaches the system wherein the processor is configured to switch between the first mode and the second mode in response to device attachment or detachment of a device to a patient monitor system (see Bhavaraju: Fig.1, [0009] and [0114], “real time switching between a first or initial mode of user interaction and a second or new mode of user interaction. In some cases, the switching will be automatic and transparent to the user, and in other cases user notification (or request for confirmation) may occur. The mode switching may cause a switch from a first mode to a second mode,” and “For example, referring to the flowchart 100 of FIG. 1, a monitoring device may start in a first, original, or initial mode of operation or user interaction 102. Upon the occurrence of a trigger 106, the monitoring device may switch to a second or new mode of operation or interaction 104.”)  	
	Because both Gatzke and Bhavaraju address the same issue of displaying information from different devices that provide different information by controlling the input source ,  accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, disclosed by Gatzke to include the system wherein the processor is configured to switch between the first mode and the second mode in response to device attachment or detachment of a device to a patient monitor system as taught by Bhavaraju. After modification of Gatzke, the information displayed on patient Bhavaraju. One would have been motivated to make such a combination in order to provide a multi-function monitor that can be shared with several diagnostic devises without adding additional devises and peripherals. 

Regarding independent Claim 7
	Gatzke a patient monitor (see Gatzke: Fig.1, [0025], describing patient monitor unit 20) which acquires a vital sign that is based on a physiological signal of a subject (see Gatzke: Fig.1, [0026], a display 35, which the physician monitors at the bedside) and an ultrasonic image that is based on a received wave of an ultrasonic wave which is transmitted onto the subject (see Gatzke: Fig.1, [0025], A cable 25 is connected from the ultrasound plug-in module 10 to a probe), the patient monitor comprising: 
a display which displays information of the subject (see Gatzke: Fig.1, [0026], a display 35, which displays the patent(  subject) information), wherein the display is configured to operate in one from among a first mode and a second mode (see Gatzke: Fig.2, [0031], “display unit 92 on the patient monitor unit 20 displays waveforms from the ECG module 50 and the blood pressure module 70 (a first mode) and the ultrasound imaging unit 90 may process the ultrasound images obtained to generate patient monitoring information and display on display unit 94 (second mode).”)
a processor configured to [display] an operation mode of the display between the first mode in which a first screen containing information of the vital sign is displayed on the display (see Gatzke: Fig.2, [0031], “display unit 92 on the patient monitor unit 20 displays waveforms from the ECG module 50 and the blood pressure module 70.”), and the second mode in which a second screen containing the ultrasonic image is displayed on a part of the first screen (see Gatzke: Fig.2, [0031], The ultrasound imaging unit 90 may process the ultrasound images obtained to generate patient monitoring information and display on display unit 94.”), wherein,
in a case where a received wave signal or the ultrasonic image that is transmitted from an ultrasonic measurement device which is used for acquiring the ultrasonic image is changed, the processor is configured to [display] to the second mode (see Gatzke: Fig.1, [0025], “a TEE probe 30 or an endoscope in the patient to monitor cardiac activity. The TEE probe 30 may be remotely manipulated (change) or monitored from a central station via the communication channel in the ultrasound plug-in module 10 or may be manipulated from the bedside patient monitor unit 20 to obtain different views and direct the transducer in the TEE probe 30 to a particular region of the heart to obtain an optimal view of the heart.”) and 
in a case where the vital sign enter a predetermined degraded state while the display operates in a second state, the processor is configured to [display] the display from the second mode to the first mode (see Gatzke: [0028], “An alarm may be triggered at the bedside and/or at the central station if the processor determines from the waveforms that the patient's diagnostics exceed predetermined thresholds. A physician at the central station may send a feedback signal via the network to the patient monitor unit 20 to manipulate the ultrasound image to optimize the image, to manipulate the when the vital sign is in a degraded state the processor displays in the first mode by only showing the vital sign information) and 
in a case where the vital sign is in a normal state for a predetermined time period while the display operates in the first mode, the processor is configured to switch from the first mode to the second mode [display] to the second mode (see Gatzke: Fig.4, [0034], “ultrasound imaging unit 10, 90 or the patient monitor unit 20 continuously transmits the diagnostic data to the physician at another location to analyze the diagnostic data. At operation 140, if the diagnostic data is adequate to determine a medical treatment for the patient, then, at operation 150, the physician recommends the medical treatment for the patient to the user. Otherwise, from operation 140, the method returns to operation 110 where the procedure is repeated to continuously obtain the diagnostic data.”, i.e. if the vital signs are normal, the processor will acquire the best ultrasound image to display to perform correct diagnostic)
	As shown above, Gatzke discloses a patient monitor with a multiple mode of operation to provide vital sign information in one mode (see Gatzke: Fig. 2, [0031], “display unit 92 on the patient monitor unit 20 displays waveforms from the ECG module 50 and the blood pressure module 70”), and an ultrasonic image information in another mode (see Gatzke: Fig.2, [0031], “The ultrasound imaging unit 90 may include sophisticated image demodulation techniques.”)
	However, Gatzke does not explicitly teach/disclose the system wherein the processor is configured to switch between the first mode and the second mode in response signal input to the patient monitor system.
	Bhavaraju teaches the system wherein the system wherein the processor is configured to switch between the first mode and the second mode in response signal input to the patient monitor system (see Bhavaraju: Fig.1, [0009] and [0114], “real time switching between a first or initial mode of user interaction and a second or new mode of user interaction. In some cases, the switching will be automatic and transparent to the user, and in other cases user notification (or request for confirmation) may occur. The mode switching may cause a switch from a first mode to a second mode,” and “For example, referring to the flowchart 100 of FIG. 1, a monitoring device may start in a first, original, or initial mode of operation or user interaction 102. Upon the occurrence of a trigger 106, the monitoring device may switch to a second or new mode of operation or interaction 104.”)  
	Because both Gatzke and Bhavaraju address the same issue of displaying information from different devices that provide different information by controlling the input source ,  accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, disclosed by Gatzke to include the wherein the system wherein the processor is configured to switch between the first mode and the second mode in response signal input to the patient monitor system.as taught by Bhavaraju. After modification of Gatzke, the information displayed on patient monitor can be switched between the first mode of vital sign information and the second mode of ultrasonic image by incorporating a switch input interface to selects and switch between multiple input sources as taught by Bhavaraju. One would have been motivated to make such a combination in order to provide a multi-function monitor that can be shared with several diagnostic devises without adding additional devises and peripherals. 
Regarding Claim 8,
	Gatzke and Bhavaraju teaches all the limitations of Claim 4. Gatzke and Bhavaraju further teaches that in a case where setting of inhibition of switching between the first mode and the second mode is made, the processor is configured to not perform switching between the first mode and the second mode (see Bhavaraju: Fig.4, [0132], “first level of signal usability does not result in a switch or transition of modes. A subsequent determination is made of a level of signal usability (step 130), and if the subsequent level of signal usability is sufficiently different from the first level (step 132), i.e., satisfies a transition criteria, e.g., is greater than or equal to a threshold level of difference, then the mode may be changed from the initial mode to a subsequent mode (step 134). That is, the mode may switch depending on whether the evaluation determined that the criteria (or criterion) for mode switching was met.”)

Regarding Claim 9, 
	Gatzke and Bhavaraju teaches all the limitations of Claim 4. Gatzke and Bhavaraju further teaches the system wherein in the second mode, the processor is configured to prohibits setting related to the vital sign (see for e.g. Gatzke: Fig. 2, [0025], showing a standalone ultrasound imaging unit 90. i.e. all the settings for the vital signs are unavailable/prohibited)

Regarding Claim 10,
	Gatzke and Bhavaraju teaches all the limitations of Claim 4. Gatzke and Bhavaraju  further teaches the system wherein in the first mode, processor is configured to prohibits setting related to the ultrasonic image ( see for e.g. Gatzke Fig. 2, [0026] , showing  for example a patient's ECG, then an ECG module 50 is plugged into the patient monitor unit 20.. i.e. all the settings for the ultrasound signs are unavailable  

Regarding independent Claim 17,
	Gatzke teaches a physiological information measurement system (see Gatzke: Fig.1, [0025], describing patient monitor unit 20 with a physiological information measurement system) comprising: 
the ultrasonic measurement device which receives the received wave of the ultrasonic wave which is transmitted onto the subject (see Gatzke: Fig.1, [0025], “system including an ultrasound imaging unit as a plug-in module 10, which is plugged into a bedside patient monitor unit 20. A cable 25 is connected from the ultrasound plug-in module 10 to a probe, such as a TEE probe 30 or an endoscope in the patient to monitor cardiac activity.”); and 
the patient monitor according to claim 4, (Claim 17 is directed to a system claim that has a similar/same claim limitations and scope as Claim 4 and are rejected under the same rationale.) 
	
Regarding independent claim 26,
	Gatzke teaches a patient monitor (see Gatzke: Fig.1, [0025], describing patient monitor unit 20) which acquires a vital sign that is based on a physiological signal of a subject (see Gatzke: Fig.1, [0026], a display 35, which the physician monitors at the bedside) and an ultrasonic image that is based on a received wave of an ultrasonic wave which is transmitted onto the subject (see Gatzke: Fig.1, [0025], A cable 25 is connected from the ultrasound plug-in module 10 to a probe), the patient monitor comprising:
a display which displays information of the subject (see Gatzke: Fig.1, [0026], a display 35, which displays the patent(  subject) information), wherein the display is configured to operate in one from among a first mode and a second mode (see Gatzke: Fig.2, [0031], “display unit 92 on the patient monitor unit 20 displays waveforms from the ECG module 50 and the blood pressure module 70 (a first mode) and the ultrasound imaging unit 90 may process the ultrasound images obtained to generate patient monitoring information and display on display unit 94 (second mode).”)
a processor configured to [display] an operation mode of the display between the first mode in which a first screen containing information of the vital sign is displayed on the display (see Gatzke: Fig.2, [0031], “display unit 92 on the patient monitor unit 20 displays waveforms from the ECG module 50 and the blood pressure module 70.”), and the second mode in which a second screen containing the ultrasonic image is displayed on a part of the first screen (see Gatzke: Fig.2, [0031], The ultrasound imaging unit 90 may process the ultrasound images obtained to generate patient monitoring information and display on display unit 94.” , see also see Gatzke: Fig.3A, [0033], a schematic diagram of a split screen display displaying the patient's physiological parameters including ECG and blood pressure, and related trend lines on one side of the screen.), wherein,
in response to detecting an attachment of an ultrasonic measurement device which is used for acquiring the ultrasonic image while the display operates in the first mode (see Gatzke: Fig.1, [0025], “an ultrasound imaging unit as a plug-in module 10, which is plugged into a bedside patient monitor unit 20. A cable 25 is connected from the ultrasound plug-in module 10 to a probe, such as a TEE probe 30 or an endoscope in the patient to monitor cardiac activity. The TEE probe 30 may be remotely manipulated or monitored from a central station via the communication channel in the ultrasound plug-in module 10 or may be manipulated from the bedside patient monitor unit 20 to obtain different views and direct the transducer in the TEE probe 30 (operation interface of an ultrasonic measurement device) to a particular region of the heart to obtain an optimal view of the heart”), the processor is configured to switch the display from the first mode to the second mode (see Gatzke: Fig.2, [0031], The ultrasound imaging unit 90 may process the ultrasound images obtained to generate patient monitoring information and display on display unit 94.”).
	As shown above, Gatzke discloses a patient monitor with a multiple mode of operation to provide vital sign information in one mode (see Gatzke: Fig. 2, [0031], “display unit 92 on the patient monitor unit 20 displays waveforms from the ECG module 50 and the blood pressure module 70”), and an ultrasonic image information in another mode (see Gatzke: Fig.2, [0031], “The ultrasound imaging unit 90 may include sophisticated image demodulation techniques.”)
	However, Gatzke does not explicitly teach/disclose the system wherein the processor is configured to switch between the first mode and the second mode in response to device attachment of a device to a patient monitor system.
	Bhavaraju teaches the system wherein the processor is configured to switch between the first mode and the second mode in response to device attachment of a device to a patient monitor system (see Bhavaraju: Fig.1, [0009] and [0114], “real time switching between a first or The mode switching may cause a switch from a first mode to a second mode,” and “For example, referring to the flowchart 100 of FIG. 1, a monitoring device may start in a first, original, or initial mode of operation or user interaction 102. Upon the occurrence of a trigger 106, the monitoring device may switch to a second or new mode of operation or interaction 104.”)  
	Because both Gatzke and Bhavaraju address the same issue of displaying information from different devices that provide different information by controlling the input source ,  accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, disclosed by Gatzke to include the system wherein the processor is configured to switch between the first mode and the second mode in response to device attachment of a device to a patient monitor system as taught by Bhavaraju. After modification of Gatzke, the information displayed on patient monitor can be switched between the first mode of vital sign information and the second mode of ultrasonic image by incorporating a switch input interface to selects and switch between multiple input sources as taught by Bhavaraju. One would have been motivated to make such a combination in order to provide a multi-function monitor that can be shared with several diagnostic devises without adding additional devises and peripherals. 

Regarding independent claim 27,
	Gatzke teaches a patient monitor (see Gatzke: Fig.1, [0025], describing patient monitor unit 20) which acquires a vital sign that is based on a physiological signal of a subject (see Gatzke: Fig.1, [0026], a display 35, which the physician monitors at the bedside) and an ultrasonic image that is based on a received wave of an ultrasonic wave which is transmitted onto the subject (see Gatzke: Fig.1, [0025], A cable 25 is connected from the ultrasound plug-in module 10 to a probe), the patient monitor comprising:: 
a display which displays information of the subject (see Gatzke: Fig.1, [0026], a display 35, which displays the patent(  subject) information), wherein the display is configured to operate in one from among a first mode and a second mode (see Gatzke: Fig.2, [0031], “display unit 92 on the patient monitor unit 20 displays waveforms from the ECG module 50 and the blood pressure module 70 (a first mode) and the ultrasound imaging unit 90 may process the ultrasound images obtained to generate patient monitoring information and display on display unit 94 (second mode).”)
a processor configured to [display] an operation mode of the display between the first mode in which a first screen containing information of the vital sign is displayed on the display (see Gatzke: Fig.2, [0031], “display unit 92 on the patient monitor unit 20 displays waveforms from the ECG module 50 and the blood pressure module 70.”), and the second mode in which a second screen containing the ultrasonic image is displayed on a part of the first screen (see Gatzke: Fig.2, [0031], The ultrasound imaging unit 90 may process the ultrasound images obtained to generate patient monitoring information and display on display unit 94.” , see also see Gatzke: Fig.3A, [0033], a schematic diagram of a split screen wherein,
the information of the vital sign includes a measurement value and a waveform (see Gatzke: Fig.3A, [0033], “a split screen display displaying the patient's physiological parameters including ECG and blood pressure, and related trend lines on one side of the screen. The ultrasound image and related trend lines extracted from the ultrasound image are shown on the other side of the screen. FIG. 3B is a schematic diagram of a display unit showing a "window-in-window" display. Here, the ultrasound image and related trend lines extracted from the ultrasound image are shown as a smaller window within the main patient monitoring window. ECG, blood pressure, and related trend lines are also displayed on the same display.”) and [displaying] between the first mode and the second mode, a position of the measurement value on the display is not changed (see Gatzke: Fig.2, [0030], “The patient monitor unit 20 and the ultrasound imaging unit 90 each may independently or concurrently download patient monitoring information to the central station. The ultrasound imaging unit 90 may process the ultrasound images obtained to generate patient monitoring information or may download the images to the patient monitor unit 20 or the central station for processing. A cable 96 is connected from the ultrasound imaging unit 90 to a trans-nasal TEE probe, entering the patient through a nasal passage, residing in the esophagus”)
	As shown above, Gatzke discloses a patient monitor with a multiple mode of operation to provide vital sign information in one mode (see Gatzke: Fig. 2, [0031], “display unit 92 on the patient monitor unit 20 displays waveforms from the ECG module 50 and the blood pressure Gatzke: Fig.2, [0031], “The ultrasound imaging unit 90 may include sophisticated image demodulation techniques.”)
	However, Gatzke does not explicitly teach/disclose the system wherein the processor is configured to switch between the first mode and the second mode in input signal manipulation or change.
	Bhavaraju teaches the system wherein the processor is configured to switch between the first mode and the second mode in input signal manipulation or change (see Bhavaraju: Fig.1, [0009] and [0114], “real time switching between a first or initial mode of user interaction and a second or new mode of user interaction. In some cases, the switching will be automatic and transparent to the user, and in other cases user notification (or request for confirmation) may occur. The mode switching may cause a switch from a first mode to a second mode,” and “For example, referring to the flowchart 100 of FIG. 1, a monitoring device may start in a first, original, or initial mode of operation or user interaction 102. Upon the occurrence of a trigger 106, the monitoring device may switch to a second or new mode of operation or interaction 104.”)  
	Because both Gatzke and Bhavaraju address the same issue of displaying information from different devices that provide different information by controlling the input source, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, disclosed by Gatzke to include the system wherein the processor is configured to switch between the first mode and the second mode in input signal manipulation or change as taught by Bhavaraju. After modification of Gatzke, the information displayed on patient monitor can be switched between the first mode Bhavaraju. One would have been motivated to make such a combination in order to provide a multi-function monitor that can be shared with several diagnostic devises without adding additional devises and peripherals. 

Regarding claim 28,
	Gatzke and Bhavaraju teaches all the limitations of Claim 27. Gatzke and Bhavaraju  further teaches the system wherein the ultrasonic image is overlapped on the waveform in the second screen (see Gatzke: Fig.3A, [0033], diagram of a split screen display displaying the patient's physiological parameters including ECG and blood pressure, and related trend lines on one side of the screen. The ultrasound image and related trend lines extracted from the ultrasound image are shown on the other side of the screen (overlapped on the waveform in the second screen)

Regarding claim 29,
	Gatzke and Bhavaraju teaches all the limitations of Claim 28. Gatzke and Bhavaraju further teaches the system wherein the ultrasonic image is overlapped on the waveform without being overlapped on the measurement value (see Gatzke: Fig.3B, [0033], “a schematic diagram of a display unit showing a "window-in-window" display. Here, the ultrasound image and related trend lines extracted from the ultrasound image are shown as a smaller window 

Regarding claim 30,
	Gatzke and Bhavaraju teaches all the limitations of Claim 27. Gatzke and Bhavaraju further teaches the system wherein when switching between the first mode and the second mode, a position of the waveform on the display is not changed (see Gatzke: Fig.4, [0034], At operation 130, the ultrasound imaging unit 10, 90 or the patient monitor unit 20 continuously transmits the diagnostic data to the physician at another location to analyze the diagnostic data. At operation 140, if the diagnostic data is adequate (ultrasonic image is not changed) to determine a medical treatment for the patient, then, at operation 150, the physician recommends the medical treatment for the patient to the user. Otherwise, from operation 140, the method returns to operation 110 where the procedure is repeated to continuously obtain the diagnostic data.”)   

6.	Claims 21, 23  and 31- 32 are rejected under 35 U.S.C. 103 as being unpatentable over Gatzke in view of  Bhavaraju as applied to claims 2, 4-10, 17, and 26-30,as shown above and in further view of Sandy et al., (Pub. No.: US 20060058660 Al Pub. Date: Mar. 16, 2006)

Regarding Claim 21,
	As shown above, Gatzke and Bhavaraju teaches all the limitations of Claim 2. Gatzke and Bhavaraju further
the processor is configured to, in the first mode, cause the display to display the first screen (see for e.g. Gatzke: Fig. 2, [0031], “patient monitor unit 20 displays waveforms from the ECG module 50 and the blood pressure module 70” i.e. display 92 showing information of only the vital sign on the first screen), 
the processor is configured to, in the second mode, cause the display to display the second screen (see for e.g. Gatzke: Fig.3A, [0033], “schematic diagram of a split screen display displaying the patient's physiological parameters including ECG and blood pressure, and related trend lines on one side of the screen. The ultrasound image and related trend lines extracted from the ultrasound image are shown on the other side of the screen.”).
	Gatzke and Bhavaraju does not explicitly teach/disclose the system wherein the information of the vital sign and the ultrasonic image are stored in a memory and processor is configured to read both the information of the vital sign and the ultrasonic image from the memory.
	However, Sandy teaches the system wherein the information of the vital sign and the ultrasonic image are stored in a memory (see Sandy: Fig. 5, [0038], illustrating “the ultrasound monitoring system 44 and the anesthesia monitoring system 46 each communicate with a central database 52. Since the ultrasound monitoring system 44 and the anesthesia monitoring system 46 receive the common synchronization signal 50, the ultrasound images and hemodynamic measurements stored at the central database 52 are synchronized with each other. The central database 52 can be any type of storage media, including part of a hospital information system (HIS). A”) and processor is configured to read both the information of the vital sign and the ultrasonic image from the memory (see Sandy: Fig. 5, [0038], “A remote 
	Because Gatzke - Bhavaraju   and Sandy are in the same/similar field of endeavor of integrated patient monitoring system, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system and medium of Gatzke to include a system wherein the information of the vital sign and the ultrasonic image are stored in a memory and processor is configured to read both the information of the vital sign and the ultrasonic image from the memory as taught by Sandy. One would have been motivated to make such a combination in order to provide efficient and flexile patient monitoring system that have a capability of storing and displaying large quantity of medical images and medical information to provide efficient diagnostic procedures (see Sandy, [0008]).

Regarding Claim 23,
	As shown above, Gatzke and Bhavaraju teaches all the limitations of Claim 4. Gatzke and Bhavaraju further teaches the system wherein:
the processor is configured to, in the first mode, cause the display to display the first screen(see for e.g. Gatzke
the processor is configured to, in the second mode, cause the display to display the second screen (see Gatzke: Fig.2, [0031], “The ultrasound imaging unit 90 may include sophisticated image demodulation techniques.”)
	Gatzke and Bhavaraju does not explicitly teach/disclose the system wherein the information of the vital sign and the ultrasonic image are stored in a memory and processor is configured to read both the information of the vital sign and the ultrasonic image from the memory.
	However, Sandy teaches the system wherein the information of the vital sign and the ultrasonic image are stored in a memory (see Sandy: Fig. 5, [0038], illustrating “the ultrasound monitoring system 44 and the anesthesia monitoring system 46 each communicate with a central database 52. Since the ultrasound monitoring system 44 and the anesthesia monitoring system 46 receive the common synchronization signal 50, the ultrasound images and hemodynamic measurements stored at the central database 52 are synchronized with each other. The central database 52 can be any type of storage media, including part of a hospital information system (HIS). A”) and processor is configured to read both the information of the vital sign and the ultrasonic image from the memory (see Sandy: Fig. 5, [0038], “A remote display terminal 54 can be in communication with the central database 52 to retrieve and display the images from the ultrasound monitoring system 44 and the hemodynamic measurements from the anesthesia monitoring system 46. The measurements and ultrasound images can be simultaneously displayed in synchronization for analysis by the clinician.”)
	Because Gatzke - Bhavaraju   and Sandy are in the same/similar field of endeavor of integrated patient monitoring system, accordingly, it would have been obvious to a person of Gatzke - Bhavaraju   to include a system wherein the information of the vital sign and the ultrasonic image are stored in a memory and processor is configured to read both the information of the vital sign and the ultrasonic image from the memory as taught by Sandy. One would have been motivated to make such a combination in order to provide efficient and flexile patient monitoring system that have a capability of storing and displaying large quantity of medical images and medical information to provide efficient diagnostic procedures (see Sandy, [0008]).

Regarding independent claim 31,
	Gatzke a patient monitor (see Gatzke: Fig.1, [0025], describing patient monitor unit 20) which acquires a vital sign that is based on a physiological signal of a subject (see Gatzke: Fig.1, [0026], a display 35, which the physician monitors at the bedside) and an ultrasonic image that is based on a received wave of an ultrasonic wave which is transmitted onto the subject (see Gatzke: Fig.1, [0025], A cable 25 is connected from the ultrasound plug-in module 10 to a probe), the patient monitor comprising: 
a display which displays information of the subject (see Gatzke: Fig.1, [0026], a display 35, which displays the patent(  subject) information), wherein the display is configured to operate in one from among a first mode and a second mode (see Gatzke: Fig.2, [0031], “display unit 92 on the patient monitor unit 20 displays waveforms from the ECG module 50 and the blood pressure module 70 (a first mode) and the ultrasound imaging (second mode).”)
a processor configured to [display] an operation mode of the display between the first mode in which a first screen containing information of the vital sign is displayed on the display (see Gatzke: Fig.2, [0031], “display unit 92 on the patient monitor unit 20 displays waveforms from the ECG module 50 and the blood pressure module 70.”), and the second mode in which a second screen containing the ultrasonic image is displayed on the screen of the display (see Gatzke: Fig.2, [0031], The ultrasound imaging unit 90 may process the ultrasound images obtained to generate patient monitoring information and display on display unit 94.” , see also see Gatzke: Fig.3A, [0033], a schematic diagram of a split screen display displaying the patient's physiological parameters including ECG and blood pressure, and related trend lines on one side of the screen.),
	As shown above, Gatzke discloses a patient monitor with a multiple mode of operation to provide vital sign information in one mode (see Gatzke: Fig. 2, [0031], “display unit 92 on the patient monitor unit 20 displays waveforms from the ECG module 50 and the blood pressure module 70”), and an ultrasonic image information in another mode (see Gatzke: Fig.2, [0031], “The ultrasound imaging unit 90 may include sophisticated image demodulation techniques.”)
	However, Gatzke does not explicitly teach/disclose the system wherein the processor is configured to switch between the first mode and the second mode and wherein the information of the vital sign that is displayed in the first mode includes a measurement value and a waveform, and wherein, in the switching from the first mode to the second mode, the 
	Bhavaraju teaches the system wherein the processor is configured to switch between the first mode and the second mode (see Bhavaraju: Fig.1, [0009] and [0114], “real time switching between a first or initial mode of user interaction and a second or new mode of user interaction. In some cases, the switching will be automatic and transparent to the user, and in other cases user notification (or request for confirmation) may occur. The mode switching may cause a switch from a first mode to a second mode,” and “For example, referring to the flowchart 100 of FIG. 1, a monitoring device may start in a first, original, or initial mode of operation or user interaction 102. Upon the occurrence of a trigger 106, the monitoring device may switch to a second or new mode of operation or interaction 104.”)  
	Because both Gatzke and Bhavaraju address the same issue of displaying information from different devices that provide different information by controlling the input source, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, disclosed by Gatzke to include the system wherein the processor is configured to switch between the first mode and the second mode as taught by Bhavaraju. After modification of Gatzke, the information displayed on patient monitor can be switched between the first mode of vital sign information and the second mode of ultrasonic image by incorporating a switch input interface to selects and switch between multiple input sources as taught by Bhavaraju. One would have been motivated to make such a combination in order to provide a multi-function monitor that can be shared with several diagnostic devises without adding additional devises and peripherals. 
	Gatzke and Bhavaraju does not explicitly teach or disclose the system wherein the information of the vital sign that is displayed in the first mode includes a measurement value and a waveform, and wherein, in the switching from the first mode to the second mode, the ultrasonic image is overlapped on the screen, on which the measurement value and the waveform are displayed, without being overlapped on the measurement value.
	However, Sandy teaches the system wherein the information of the vital sign that is displayed in the first mode includes a measurement value and a waveform (see Sandy: Fig.1, [0028], “display 10 graphically depicts a series of hemodynamic measurements including at least one ECG trace 12, an invasive blood pressure trace 14, an oxygen saturation trace 16 and an entropy trace 18. Each of the traces 12-16 is made and presented on the display 10 in real time and presents the user with the required information to monitor the patient during the anesthesia procedure.”) and wherein, in the switching from the first mode to the second mode, the ultrasonic image is overlapped on the screen, on which the measurement value and the waveform are displayed, without being overlapped on the measurement value ( see Sandy; Fig.3, [0032][0033], “combined ultrasound and hemodynamic anesthesia monitoring display 30”, “the combined display 30 includes a hemodynamic display section 35 that includes selected hemodynamic measurements, including a pair of ECG traces 36, a pair of invasive blood pressure traces 38 and an oxygen saturation trace 40. The hemodynamic data for the ECG trace 36, blood pressure trace 38 and oxygen saturation trace 40 is received from the anesthesia monitoring system, while the ultrasound image 32 and the thumb nail images 34 are received from the ultrasound monitoring system.”)
Gatzke - Bhavaraju and Sandy are in the same/similar field of endeavor of integrated patient monitoring system, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system and medium of Gatzke - Bhavaraju to include a system wherein the information of the vital sign that is displayed in the first mode includes a measurement value and a waveform and the ultrasonic image is overlapped on the screen as taught by Sandy. One would have been motivated to make such a combination in order to provide efficient and flexile patient monitoring system that have a capability of storing and displaying large quantity of medical images and medical information to provide efficient diagnostic procedures (see Sandy, [0008]).
		
Regarding claim 32,
	Gatzke - Bhavaraju and Sandy teaches all the limitations of Claim 31. Gatzke - Bhavaraju and Sandy further teaches the system wherein when switching from the first mode to the second mode, the ultrasonic image is overlapped on the screen in a manner that the ultrasonic image is overlapped on the waveform (see Gatzke: Fig.3B, [0033], “A schematic diagram of a display unit showing a "window-in-window" display. Here, the ultrasound image and related trend lines extracted from the ultrasound image are shown as a smaller window within the main patient monitoring window. ECG, blood pressure, and related trend lines are also displayed on the same display.”). See also Sandy Fig.3, [0034], “the combined display 30 includes an ultrasound image viewing section 31 that includes the ultrasound image 32 and the plurality of thumb nail images 34. The thumb nail images 34 allow the operator to select between different views available from the ultrasound system.”)
6.	Claims 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Gatzke in view of  Bhavaraju and Sandy as applied to claims 2, 4-10, 17, and 26-30, as shown above and in further view of Smith et al ( Patent Number : US 6188407 B1, Date of Patent: February 13, 2001)

Regarding claim 33, 
	Gatzke - Bhavaraju and Sandy teaches all the limitations of Claim 27. Gatzke - Bhavaraju and Sandy further teaches the system of switching from the first mode to the second mode as shown above.  
	Gatzke - Bhavaraju and Sandy does not explicitly teach or disclose the system wherein the measurement value includes a plurality of measurement values and the waveform includes at least one waveform, the plurality of measurement values and the at least one waveform are assigned priority values, respectively, and, […], the processor is further configured to selectively display the plurality of measurement values and the at least one waveform, based on the priorities values.
	However, Smith teaches system wherein the measurement value includes a plurality of measurement values and the waveform includes at least one waveform, the plurality of measurement values and the at least one waveform are assigned priority values, respectively, and, […], the processor is further configured to selectively display the plurality of measurement values and the at least one waveform, based on the priorities values (see Smith: Col.8, Line 8-15, “vital signs are displayed top to bottom based on their assigned priority, where the one assigned the highest priority is displayed at the top. Generally, vital signs are 
	Because Gatzke - Bhavaraju   - Sandy and Smith are in the same/similar field of endeavor of integrated patient monitoring system, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system and medium of to include a system wherein measurement values and the at least one waveform are assigned priority values as taught by Smith. One would have been motivated to make such a combination Gatzke - Bhavaraju and Sandy in order to provide efficient and flexile patient monitoring system that have a capability of storing and displaying large quantity of medical images and medical information to provide efficient diagnostic procedures (see Smith, [0008]).

Regarding claim 34,
	Gatzke - Bhavaraju - Sandy and Smith teaches all the limitation of Claim 33. Gatzke - Bhavaraju - Sandy and Smith further teaches the system wherein based on a display size of the ultrasonic image being smaller, control the display to display measurement values among the plurality of measurement values […] (see Gatzke: Fig.3B, [0033], “schematic diagram of a split screen display displaying the patient's physiological parameters including ECG and blood pressure, and related trend lines on one side of the screen. The ultrasound image and related trend lines extracted from the ultrasound image are shown on the other side of the screen.”) Gatzke: Fig.3B, “FIG. 3B is a schematic diagram of a display unit showing a "window-in-window" display. Here, the ultrasound image and related trend lines extracted from the ultrasound image are shown as a smaller window within the main patient monitoring window. ECG, blood pressure, and related trend lines are also displayed on the same display.”
	As shown above Gatzke teaches or disclosed displaying patient's physiological parameters including ECG and blood pressure, and related trend lines on one side of the screen. The ultrasound image and related trend line. However Gatzke does not teach or suggest display measurement values and a waveform among the plurality of measurement values and the at least one waveform that have the highest priority value. Smith teaches display measurement values and a waveform among the plurality of measurement values and the at least one waveform that have the highest priority value (see Smith: Col.8, Line 8-15, “vital signs are displayed top to bottom based on their assigned priority, where the one assigned the highest priority is displayed at the top. Generally, vital signs are assigned priorities based on the order the operator ranked all of the parameters in terms of importance in configuration mode. Since heart rate or pulse is so important and it can be derived from multiple parameters, it is automatically assigned the highest priority. Each different vital sign can be displayed in two different formats: small and large”)
Gatzke - Bhavaraju - Sandy and Smith are in the same/similar field of endeavor of integrated patient monitoring system, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system and medium of Gatzke - Bhavaraju and Sandy to include a system wherein measurement values and the at least one waveform are assigned priority values as taught by Smith. One would have been motivated to make such a combination in order to provide efficient and flexile patient monitoring system that have a capability of storing and displaying large quantity of medical images and medical information to provide efficient diagnostic procedures (see Smith, [0008]).

Regarding claim 35,
	Claim 35 is directed to a device claim and have same or similar claim limitation as Claim 33 and is rejected under the same rationale. 

Regarding claim 36,
	Claim 3 is directed to a device claim and have same or similar claim limitation as Claim 34 and is rejected under the same rationale.

Response to Arguments

Claim Rejections - 35 U.S.C. § 103,
	Applicant’s arguments with respect to claim amendments have been considered but are moot in light of the new combination of references being used in the current rejection. The new 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PGPUB
 NUMBER
INVENTOR-INFORMATION:
TITLE / DESCRIPTION
US 20090292181 A1
Donaldson; Brenda
Integrated Physiology And Imaging Workstation
US 20120022355 A1
Byrd; Charles Bryan
Integrated electrophysiology and ultrasound imaging system
US-20100113905-A1
Park; Joong Hoon
Ultrasound Image Display With Additional Information Using PPG and ECG Signals

US-20200335205-A1
Nye; Katelyn Rose
METHODS AND APPARATUS TO CAPTURE PATIENT VITALS IN REAL TIME DURING AN IMAGING PROCEDURE
US-20160081597-A1
Bhavaraju; Naresh C.
SYSTEM AND METHOD FOR MODE SWITCHING


	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM "Zee" W SHALU whose telephone number is (571)272-3003. The examiner can normally be reached on M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Zelalem "Zee" Shalu/Examiner, Art Unit 2177      

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177